Citation Nr: 9915453	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  93-19 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic tension 
headaches.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active air service from February 1962 to 
February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Los Angeles 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was last before the Board in October 1995, 
when it was remanded to the RO for further development of the 
evidence.  


REMAND

The Board specifically directed in the October 1995 remand 
that the RO was to examine the appellant and obtain a medical 
opinion as to the "nature and etiology of any chronic 
headache disorder" found to be present.  Unfortunately, the 
report of VA medical examination accorded the appellant in 
September 1996, while identifying the tension-related nature 
of the appellant's headaches, does not reflect the requested 
medical opinion concerning their etiology requested by the 
Board.  The Board observes in connection with this case that 
the U. S. Court of Appeals for Veterans Claims (the U. S. 
Court of Veterans Appeals prior to March 1, 1999) has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly another remand is unavoidable in this case, which 
requires the following further action:  

1.  The RO should return the claims file 
to the VA physician who examined the 
appellant in September 1996 (or to 
another VA physician if the former 
examiner is no longer available) with the 
request that, based on a thorough review 
of the material in the claims files, the 
medical opinion requested by the Board 
concerning the etiology of the 
appellant's current tension headaches, 
especially any relation to military 
service or to an event therein, be 
provided.  If the etiology of the 
appellant's tension headaches cannot be 
identified based upon the available 
evidence, the physician should clearly 
state so and provide reasons and bases 
for such a conclusion.  

2.  The RO should next review all of the 
relevant evidence and readjudicate the 
claim seeking service connection for a 
chronic tension headaches.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


